DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. Claims 1-2,11 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US8916104).
With respect to claim 1 Lee discloses a vehicle exhaust system comprising:
A hot end including one or more hot end exhaust components (62) that treat emissions generated by an engine, wherein at least one hot end exhaust component comprises a component housing defining  an internal cavity that receives at least one after treatment substrate (see figure 6b there is a housing {box} which defines an inner cavity that receives at least one after treatment substrate (sinusoidal fin structure mounted in the box); 
A cold end that includes at least one cold end component that attenuates noise (63) and a resonator housing (6) at least partially surrounding the component housing and in communication with the internal cavity of the component housing to provide at least one acoustic volume in parallel or serial to the hot end to attenuate noise.
With respect to claim 2 Lee further discloses wherein the hot end components include at least one of a three way catalyst a selective catalytic reduction catalyst, oxidation catalyst or particulate filter (column 6).
With respect to claim 11 Lee further discloses wherein the hot end treat emissions and is defined by a first overall operational length that extends form an engine outlet to a final exhaust component that treats emission and the cold end provides acoustic treatment and is defined by a second overall operational length that extends from the final exhaust component that treats emissions .
Claim Rejections - 35 USC § 103
2. Claims 3-7,9,12-15,17-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US8916104) in view of Williams (US9587535).
With respect to claim 3 Lee discloses the invention as claimed except wherein the at least one acoustic volume is arranged in parallel with exhaust flow and comprises an airtight sealed cavity.
Willliams discloses at least one acoustic volume (112) which is arranged in parallel with exhaust flow and comprises an airtight and sealed cavity.
It would have been obvious before the time of the effective filing to combine the teachings of Williams to provide a parallel acoustic volume for the purpose of noise reduction with the device of Lee as this would eliminate drone characteristics of the exhaust sounds.
With respect to claim 4 Lee as modified by Williams further discloses wherein the at least one acoustic volume (112) is arranged in parallel with exhaust flow and is located within a catalyst or filter housing (that is to say the parallel nature of the location is taught by Williams and the teaching to provide the acoustic volume within the overall housing is disclosed by the teachings of Lee which places the volume between elements 62 and 63 within the overall housing). Such a location would allow for the smallest use of available space.
With respect to claim 5 Lee as modified by Williams further discloses wherein the ta least one acoustic volume is arranged in parallel with exhaust flow (see Lee); the component housing (box of figure 6b of Lee) has a center housing portion surrounding the at least one after treatment substrate (ie the inner surface of the box) and that the resonator housing surrounds at least a portion of a center 
Lee does not expressly disclose the component housing having an inlet cone connected to an upstream end of the center housing portion and an outlet cone connected to a downstream end of the center housing portion. Lee discloses such cone like structures as being part of the resonator housing. However one of ordinary skill in the art would have found it obvious to apply such flow shaping features to the component housing as this would reduce the turbulence an backpressure at the interface surface of the treatment substrate. This would constitute only the use of the known cone features to a new portion of the housing itself. Such would have been an obvious rearrangement for the known benefit of reduction of backpressure.
With respect to claim 6 Lee as modified by Williams further discloses wherein the at least one cold end component comprises at least one of a valve, resonance free pipe or active noise cancellation (refer to valve member 120 of Williams which is associated with the cold end of the device and the acoustic chamber). While not expressly disclosing the downstream location this would have been only a rearrangement of the parts of the device while retaining the function of the components. 
With respect to claim 7 Lee further discloses wherein the at least one cold end component comprises only one valve (120 of Williams).
With respect to claim 9 Lee as modified by Williams discloses wherein the at least one acoustic volume is in the hot end (that is to say Lee discloses the volume as being between the hot end treatment element 62 and the cold end treatment element 63), while not disclosing a plurality of volume it would have been obvious to provide multiple different volumes so as to further treat the exhaust for noise reduction. This would constitute only a duplication of the parts of the device.



With respect to claim 12 Lee as modified by Williams further discloses a vehicle exhaust system comprising:
A hot end including one or more hot end exhaust components that treat emissions generated by an engine (62), wherein at least one hot end exhaust components comprises a component housing (see box surrounding the wavy substrate as shown in figure 6b of Lee) defining an internal cavity that receives at least one after-treatment substrate;
A cold end that includes at least one cold end component (63) that attenuates noise, wherein the at least one cold end component comprises at least one of a valve (120 of Williams) a resonance free pipe or active noise cancellation; and
A resonator housing (6) in communication with the internal cavity of the component housing to provide at least one acoustic volume in the hot end to attenuate noise, wherein the at least one acoustic volume comprises a parallel or series volume connected to the hot end downstream of the engine (the volume 120 of Williams is connected to the hot end by means of the valve member 120). Regarding the downstream location, this would have been an obvious location for the valve and would constitute only a rearrangement of the parts while retaining their function.
With respect to claim 13 Lee as modified by Williams further discloses wherein the hot end treats emissions (see element 62) and is defined by a first overall length that extends form an engine outlet to a final exhaust component that treats emissions (element 62), and the cold end provides acoustic treatment (see element 63) and is defined by a second overall operation length that extends form the final exhaust component that treats emission to an exhaust system outlet at one or more tailpipes (which is to say anything downstream of the hot end is the cold end).

With respect to claim 14 Lee as modified by Williams further discloses (see column6 of Lee) wherein the hot end components included at least one of a three way catalyst, selective catalytic reduction catalyst, oxidation catalyst or particulate filter.
With respect to claim 15 Lee as modified by Williams further discloses wherein the at least one acoustic volume (112) is arranged in parallel with exhaust flow and is located within a catalyst or filter housing (that is to say the parallel nature of the location is taught by Williams and the teaching to provide the acoustic volume within the overall housing is disclosed by the teachings of Lee which places the volume between elements 62 and 63 within the overall housing). Such a location would allow for the smallest use of available space.
With respect to claim 17 Lee further discloses wherein the at least one cold end component comprises only one valve (that is to say a single valve 120 is associated with the cold end side, being that it is downstream of the hot end treatment elements).
With respect to claim 18 Lee as modified by Williams discloses wherein the at least one acoustic volume is in the hot end (that is to say Lee discloses the volume as being between the hot end treatment element 62 and the cold end treatment element 63), while not disclosing a plurality of volume it would have been obvious to provide multiple different volumes so as to further treat the exhaust for noise reduction. This would constitute only a duplication of the parts of the device.
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 20 As the method steps are only that f providing the elements of claim 12 the limitations of claim 20 are met for the same reasons as above claim 12.
With respect to claim 21 as in above rejection of claim 5 the formation of such cone shaped structures would have been an obvious means of providing a lesser turbulence and backpressure at the 
With respect to claim 22 Regarding the use of both first and second after treatment substrates within the after treatment substrate this would have been obvious to one of ordinary skill in the art because so called oxidizing and so called reducing catalysts are known in the art for exhaust gas after treatment. And are further known in the art to be used together. 
With respect to claims 23 ,25 and 26 As Lee as modified discloses such cone and neck shaped on the resonator housing (6 as shown in figure 9) it would have been obvious to apply them to the component housing (see box like structure in figure 6b) as this would reduce the backpressure and turbulence at the interface with the after treatment substrate in a known manner. This would constitute only the use of the known structures in a known way upon another housing within the device. 
With respect to claims 24, 27 and 28 regarding the use of first and second after treatment substrates, this would have been obvious as it is known in the art to use both oxidizing and reducing catalysts for exhaust gas treatment and further to use them in combination with one another. Further Lee teaches that the resonator housing (6) is separate from or at least partially surrounds the component housing and fluidly connects the housing to the component housing.
Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. Applicant argues that Lee does not disclose the resonator surrounding the component housing. As detailed above it is the case that the resonator housing 6 surrounds the component housing (defined by the box like member surrounding the sinusoid substrate). 
Applicant argues that there is not a teaching to incorporate the valve of Williams, however the valve itself is taught to be present to control flow in a manner well understood by one of ordinary skill in the art, its use would be readily apparent to one of ordinary skill.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837